Exhibit 10.10

 

ABBOTT LABORATORIES

PERFORMANCE RESTRICTED STOCK AGREEMENT

 

On this «Grant_Day» day of «Grant_Month», 201   (the “Grant Date”), Abbott
Laboratories hereby grants to «First Name» «MI» «Last Name» (the “Employee”) a
Performance Restricted Stock Award (the “Award”) of « NoShares12345» Shares.

 

The Award is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, applicable
Company policies, and the terms and conditions set forth in this Agreement.  In
the event of any inconsistency among the provisions of this Agreement, the
provisions of the Program, the Program prospectus, and the Program
administrative rules, the Program shall control.  This Award is intended to
conform with the qualified performance-based compensation requirements of
Section 162(m) of the Code and the regulations thereunder, to the extent
applicable, and shall be construed accordingly.

 

The terms and conditions of the Award are as follows:

 

1.                                      Definitions.  To the extent not defined
herein, capitalized terms shall have the same meaning as in the Program.

 

(a)           Agreement:  This Performance Restricted Stock Agreement.

 

(b)                                 Cause:  Cause shall mean the following, as
determined by the Company in its sole discretion:

 

(i)                                     material breach by the Employee of the
terms and conditions of the Employee’s employment, including, but not limited
to:

 

(A)                               material breach by the Employee of the Code of
Business Conduct;

 

(B)                               material breach by the Employee of the
Employee’s Employee Agreement;

 

(C)                               commission by the Employee of an act of fraud,
embezzlement or theft in connection with the Employee’s duties or in the course
of the Employee’s employment;

 

(D)                               wrongful disclosure by the Employee of secret
processes or confidential information of the Company or any of its Subsidiaries;
or

 

(E)                                failure by the Employee to substantially
perform the duties of the Employee’s employment (other than any such failure
resulting from the Employee’s Disability); or

 

(ii)                                  to the extent permitted by applicable law,
engagement by the Employee, directly or indirectly, for the benefit of the
Employee or others, in any

 

--------------------------------------------------------------------------------


 

activity, employment or business which is competitive with the Company or any of
its Subsidiaries.

 

(c)                                  Code of Business Conduct:  The Company’s
Code of Business Conduct, as amended from time to time.

 

(d)                                 Controlled Group:

 

(i)                                     Abbott and any corporation, partnership
and proprietorship under common control (as defined under the aggregation
rules of subsections 414 (b), (c), or (m) of the Code) with Abbott; and

 

(ii)                                  during the period of the TAP
Pharmaceutical Products Inc. (“TAP”) joint venture between Takeda Pharmaceutical
Company Limited and Abbott ending April 30, 2008, TAP and any corporation,
partnership and proprietorship under common control (as defined above) with TAP.

 

(e)                                  Data:  Certain personal information about
the Employee held by the Company and the Subsidiary that employs the Employee
(if applicable), including (but not limited to) the Employee’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any Shares held
in the Company, details of all Awards or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the Employee’s
favor, for the purpose of managing and administering the Program.

 

(f)                                   Disability:  Sickness or accidental bodily
injury, directly and independently of all other causes, that disables the
Employee so that the Employee is completely prevented from performing all the
duties of his or her occupation or employment.

 

(g)                                  Employee Agreement:  The Employee Agreement
entered into by and between the Company and the Employee as it may be amended
from time to time.

 

(h)                                 Employee’s Representative:  The Employee’s
legal guardian or other legal representative.

 

(i)                                     Program:  The Abbott Laboratories 2017
Incentive Stock Program.

 

(j)                                    Retirement:

 

(i)                                     Except as provided under (iii) below,
for employees hired by the Controlled Group prior to January 1, 2004, Retirement
means any of the following:

 

·                                          age 50 with 10 years of service;

 

·                                          age 65 with at least three (3) years
of service; or

 

·                                          age 55 with an age and service
combination of 70 points, where each year of age is one (1) point and each year
of service is one (1) point.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Except as provided under (iii) below, for
employees hired by the Controlled Group after December 31, 2003, Retirement
means any of the following:

 

·                                          age 55 with 10 years of service; or

 

·                                          age 65 with at least three (3) years
of service.

 

(iii)                               For participants in the Abbott Laboratories
Pension Plan for Former BASF and Former Solvay Employees, Retirement means any
of the following:

 

·                                          age 55 with 10 years of service; or

 

·                                          age 65 with at least three (3) years
of service.

 

(iv)                              For purposes of calculating service under this
Section 1(j), except as otherwise provided by the Committee or its delegate,
service is earned only if performed for a member of the Controlled Group while
that Controlled Group member is a part of the Controlled Group.  Program
administrative rules apply in determining Retirement eligibility and credited
service.

 

(v)                                 If an Employee has a Termination and (A) as
of the date of that Termination met the definition of Retirement, and (B) is
subsequently rehired by a member of the Controlled Group, then for purposes of
this Agreement that Employee will continue to be treated as meeting the
definition of Retirement.

 

(k)                                 Termination:  A severance of employment for
any reason (including Retirement) from the Company and all Subsidiaries.

 

2.                                      Shareholder Rights.  Subject to the
conditions below, the Employee shall have all the rights of a shareholder with
respect to the Shares (and any securities of the Company which may be issued
with respect to the Shares by virtue of any stock split, combination, stock
dividend or recapitalization, which securities shall be deemed to be “Shares”
hereunder) including the right to vote and to receive all cash dividends or
other cash distributions paid or made with respect to the Shares regardless of
whether the Restrictions described below are in effect.

 

3.                                      Restrictions.  The Shares are subject to
the forfeiture provisions in Sections 5 and 6 below.  The Shares are not earned
and may not be sold, exchanged, assigned, transferred, pledged or otherwise
disposed of (collectively, the “Restrictions”) until an event or combination of
events described in subsections 4(a), (b), (c) or (d) occurs.

 

4.                                      Lapse of Restrictions.  Subject to the
provisions of Sections 5 and 6 below:

 

(a)                                 During Employment.  While the Employee is
employed with the Company or its Subsidiaries:

 

3

--------------------------------------------------------------------------------


 

(i)                                     the Restrictions on one-third of the
Shares will lapse on the last business day of February 201  , provided the
Company’s prior year return on equity is a minimum of 12 percent;

 

(ii)                                  the Restrictions on an additional
one-third of the total number of Shares will lapse on the last business day of
February 201  , provided the Company’s prior year return on equity is a minimum
of 12 percent;

 

(iii)                               the Restrictions on an additional one-third
of the total number of Shares will lapse on the last business day of
February 201  , provided the Company’s prior year return on equity is a minimum
of 12 percent; and

 

(iv)                              any Shares for which Restrictions have not
previously lapsed on the dates described in subsections 4(a)(i), (ii), and
(iii) above shall remain outstanding and the Restrictions shall lapse on the
last business day of February 202   and/or 202  , provided that the Company’s
applicable prior year return on equity is a minimum of 12 percent, and provided
further that no more than one-third of the Shares will vest in any one (1) year.

 

(b)                                 Retirement.  The Restrictions shall continue
to apply in the event of the Employee’s Termination due to Retirement, but may
lapse thereafter in accordance with the provisions of subsection 4(a) above as
if the Employee had remained employed.

 

(c)                                  Death.  The Restrictions shall lapse on the
date of the Employee’s Termination due to death.

 

(d)                                 Disability.  The Restrictions shall lapse on
the date the Employee incurs 12 consecutive months of Disability.

 

5.                                      Effect of Certain Bad Acts.  Any Shares
with respect to which Restrictions have not lapsed shall be cancelled and
forfeited immediately if, in the sole opinion and discretion of the Committee or
its delegate, the Employee engages in activity that constitutes Cause, whether
or not the Employee experiences a Termination or remains employed with the
Company or a Subsidiary.

 

6.                                      Forfeiture of Shares.  In the event of
the Employee’s Termination for any reason other than Retirement, death or
Disability, any Shares with respect to which Restrictions have not lapsed as of
the date of Termination shall be forfeited without consideration to the Employee
or the Employee’s Representative.  In the event that the Employee is terminated
by the Company other than for Cause, the Company may, in its sole discretion,
cause Restrictions on some or all of the Shares to lapse on the dates set forth
in subsection 4(a) above as if the Employee had remained employed on such dates.

 

7.                                      Withholding Taxes.  The Company shall be
entitled to withhold, or require the Employee to remit, any federal, state,
local, and other applicable taxes (in U.S. or non-U.S. jurisdictions), including
income, social security and Medicare withholding taxes arising from the grant of
the Award, the lapse of Restrictions or the delivery of Shares pursuant to this
Agreement by, without limitation:

 

4

--------------------------------------------------------------------------------


 

(a)                                 having the Company withhold Shares;

 

(b)                                 tendering Shares received in connection with
the Award back to the Company;

 

(c)                                  delivering other previously acquired Shares
having a Fair Market Value approximately equal to the amount to be withheld;

 

(d)                                 selling Shares issued pursuant to the Award
and having the Company withhold from proceeds of the sale of such Shares;

 

(e)                                  having the Company or a Subsidiary, as
applicable, withhold from any cash compensation payable to the Employee; or

 

(f)                                   requiring the Employee to repay the
Company or Subsidiary, in cash or in Shares, for taxes paid on the Employee’s
behalf.

 

Notwithstanding the foregoing, if the Employee is subject to Section 16 of the
Exchange Act pursuant to Rule 16a-2 promulgated thereunder, any tax withholding
obligations shall be satisfied by having the Company withhold a number of Shares
otherwise issuable pursuant to the Award that is sufficient to satisfy such
obligations consistent with the Company’s withholding practices.

 

If, to satisfy tax withholding obligations, the Company withholds Shares
otherwise issuable to the Employee, the Employee shall be deemed to have been
issued the full number of Shares underlying the Award, subject to the
Restrictions set forth in this Agreement.

 

8.                                      No Right to Continued Employment.  This
Agreement and the Employee’s participation in the Program is not and shall not
be interpreted to:

 

(a)                                 form an employment contract or relationship
with the Company or its Subsidiaries;

 

(b)                                 confer upon the Employee any right to
continue in the employ of the Company or any of its Subsidiaries; or

 

(c)                                  interfere with the ability of the Company
or its Subsidiaries to terminate the Employee’s employment at any time.

 

9.                                      No Contract as of Right.  The Award does
not create any contractual or other right to receive additional Awards or other
Program Benefits.  Nothing contained in this Agreement is intended to create or
enlarge any other contractual obligations between the Company and the Employee. 
Future Awards, if any, and their terms and conditions, will be at the sole
discretion of the Committee.

 

10.                               No Right to Compensation.  Unless expressly
provided by the Company in writing, any value associated with the Award is an
item of compensation outside the scope of the Employee’s employment contract, if
any, and shall not be deemed part of the Employee’s normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
or end-of-service payments, bonuses, long-service awards, insurance plan,

 

5

--------------------------------------------------------------------------------


 

investment or stock purchase plan, pension, retirement, or any other employee
benefits, or similar payments under plans of the Company or any of its
Subsidiaries.

 

11.          Data Privacy.

 

(a)                                 Pursuant to applicable personal data
protection laws, the collection, processing and transfer of the Employee’s
personal Data is necessary for the Company’s administration of the Program and
the Employee’s participation in the Program.  The Employee’s denial and/or
objection to the collection, processing and transfer of personal Data may affect
his or her ability to participate in the Program.  As such (where required under
applicable law), the Employee:

 

(i)                                     voluntarily acknowledges, consents and
agrees to the collection, use, processing and transfer of personal Data as
described herein; and

 

(ii)                                  authorizes Data recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Employee’s
participation in the Program, including any requisite transfer of such Data as
may be required for the administration of the Program and/or the subsequent
holding of Shares on the Employee’s behalf to a broker or other third party with
whom the Employee may elect to deposit any Shares acquired pursuant to the
Program.

 

(b)                                 Data may be provided by the Employee or
collected, where lawful, from third parties, and the Company and the Subsidiary
that employs the Employee (if applicable) will process the Data for the
exclusive purpose of implementing, administering and managing the Employee’s
participation in the Program.  Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Employee’s country of residence.  Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought.  The Data
will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Program and for the Employee’s participation in the Program.

 

(c)                                  The Company and the Subsidiary that employs
the Employee (if applicable) will transfer Data as necessary for the purpose of
implementation, administration and management of the Employee’s participation in
the Program, and the Company and the Subsidiary that employs the Employee (if
applicable) may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Program.  These
recipients may be located throughout the world.

 

(d)                                 The Employee may, at any time, exercise his
or her rights provided under applicable personal data protection laws, which may
include the right to:

 

(i)                                     obtain confirmation as to the existence
of the Data;

 

6

--------------------------------------------------------------------------------


 

(ii)                                  verify the content, origin and accuracy of
the Data;

 

(iii)                               request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data; and

 

(iv)                              oppose, for legal reasons, the collection,
processing or transfer of the Data which is not necessary or required for the
implementation, administration and/or operation of the Program and the
Employee’s participation in the Program.

 

The Employee may seek to exercise these rights by contacting his or her local
human resources manager.

 

12.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Award, the Employee’s participation in the Program
or the Employee’s acquisition or sale of the underlying Shares.  The Employee is
hereby advised to consult with the Employee’s own personal tax, legal and
financial advisors regarding participation in the Program before taking any
action related to the Program.

 

13.                               Entire Agreement.  This Agreement and the
Program constitute the entire agreement between the Employee and the Company
regarding the Award and supersede all prior and contemporaneous agreements and
understandings, oral or written, between the parties regarding the Award. 
Except as expressly set forth herein, this Agreement (and any provision of this
Agreement) may not be modified, changed, clarified, or interpreted by the
parties, except in a writing specifying the modification, change, clarification,
or interpretation, and signed by a duly authorized Company officer.

 

14.                               Succession.  This Agreement shall be binding
upon and operate for the benefit of the Company and its successors and assigns,
and the Employee, the Employee’s Representative, and the person or persons to
whom rights under the Award have passed by will or the laws of descent or
distribution.

 

15.                               Compliance with Applicable Laws and
Regulations.  The Company shall not be required to issue or deliver any Shares
pursuant to this Agreement pending compliance with all applicable federal and
state securities and other laws (including any registration requirements or tax
withholding requirements) and compliance with the rules and practices of any
stock exchange upon which the Company’s Shares are listed.  Furthermore, if the
Employee relocates to another country, the Company may establish special or
alternative terms and conditions as necessary or advisable to comply with local
law, facilitate the administration of the Program and/or accommodate the
Employee’s relocation.

 

16.                               Code Section 409A.  The Award is intended to
be exempt from the requirements of Code Section 409A.  The Program and this
Agreement shall be administered and interpreted in a manner consistent with this
intent.  If the Company determines that the Award is subject to Code
Section 409A and this Agreement fails to comply with that section’s
requirements, the Company may, at the Company’s sole discretion, and without the
Employee’s consent, amend this Agreement to cause it to comply with Code
Section 409A or otherwise be exempt from Code Section 409A.

 

7

--------------------------------------------------------------------------------


 

Although this Agreement and the Benefits provided hereunder are intended to be
exempt from the requirements of Code Section 409A, the Company does not
represent or warrant that this Agreement or the Benefits provided hereunder will
comply with Code Section 409A or any other provision of federal, state, local,
or non-United States law.  None of the Company, its Subsidiaries, or their
respective directors, officers, employees or advisers shall be liable to the
Employee (or any other individual claiming a benefit through the Employee) for
any tax, interest, or penalties the Employee may owe as a result of compensation
paid under this Agreement, and the Company and its Subsidiaries shall have no
obligation to indemnify or otherwise protect the Employee from the obligation to
pay any taxes pursuant to Code Section 409A.

 

17.                               Determinations.  Each decision, determination,
interpretation or other action made or taken pursuant to the provisions of this
Agreement by the Company, the Committee or any delegate of the Committee shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Company, the Employee, the Employee’s
Representative, and the person or persons to whom rights under the Award have
passed by will or the laws of descent or distribution.

 

18.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.  To the extent a court or tribunal of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, the Company, in its sole discretion, shall
have the power and authority to revise or strike such provision to the minimum
extent necessary to make it valid and enforceable to the full extent permitted
under local law.

 

19.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois
without giving effect to any state’s conflict of laws principles.

 

*              *              *

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

ABBOTT LABORATORIES

 

 

 

 

 

By

 

 

 

Miles D. White

 

 

Chairman and Chief Executive Officer

 

9

--------------------------------------------------------------------------------